Citation Nr: 1103399	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-47 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  May 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a TDIU rating.

In November 2010 the Veteran submitted additional evidence in 
support of his claim and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran is unable to secure and follow substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a TDIU rating because 
he is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such 
a determination, the central inquiry is whether the Veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities:  provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

For the purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered as 
one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. § 4.16(a) (2010).

The Veteran's ability or inability to engage in substantial 
gainful activity must be examined in a practical manner, and the 
thrust is whether a job is realistically within the physical and 
mental capabilities of the appellant.  Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be deemed 
to exist when a Veteran's earned income does not exceed the 
amount established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts-found 
basis, when earned annual income exceeds the poverty threshold.  
38 C.F.R. § 4.16(a) (2010); Faust v. West, 13 Vet. App. 342 
(2000).

Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities shall be referred to appropriate VA officials for 
consideration of the assignment of a total rating, without regard 
to whether an average person would be rendered unemployable by 
such circumstances.  Thus, the criteria include a subjective 
standard.  Unemployability is synonymous with the inability to 
secure and follow a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2010); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 
(1992).  

The Veteran's combined service-connected disability rating is 80 
percent.  Service connection is currently effect for residuals of 
a cold injury of the right lower extremity, to include peripheral 
neuropathy with neuritis, rated 30 percent; residuals of a cold 
injury of the left lower extremity, to include peripheral 
neuropathy with neuritis, rated 30 percent; posttraumatic stress 
disorder, rated 30 percent; bilateral hearing loss, rated 30 
percent; tinnitus, rated 10 percent; and left otitis media and 
degenerative arthritis of the hands, each rated 0 percent.  His 
residuals of cold injuries to the lower extremities, rated 30 
percent for each extremity, represent a single disability ratable 
as 40 percent or greater.  Thus, he meets the percentage criteria 
of 38 C.F.R. § 4.16(a), and the Board must consider whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

A review of the record shows that the Veteran's highest education 
level achieved is high school.  Prior to retiring in 1988, he 
worked as a steamfitter for 38 years.  In June 2006, the Veteran 
submitted a steamfitter job description that noted the position 
required prolonged and strenuous standing, climbing, a 
considerable amount of walking, reaching, lifting, and 
occasionally working in cramped or uncomfortable positions.  It 
was noted that light duty as a steamfitter was not recommended.  

In statements submitted in support of the claim, the Veteran 
asserted that his PTSD symptoms, hearing difficulties, bilateral 
hand pain, and his service-connected bilateral foot disability, 
which had become so severe that he could no longer stand for more 
than an hour, together with his educational and occupational 
background, rendered him incapable of being gainfully employed.  

On VA audiological examination in August 2008, the Veteran 
reported that his constant tinnitus interfered with his ability 
to hear.  He further related problems hearing and understanding 
others, especially when background noise was present.  Pure tone 
audiometry indicated bilateral moderate sloping to profound 
sensorineural hearing loss.  Word recognition was fair to poor.  

On VA general medical examination in May 2009, the pure tone 
thresholds in decibels at the tested frequencies of 1000, 2000, 
3000, and 4000 Hertz in the right ear were 45, 45, 60, and 80; 
and in the left ear 45, 55, 75, and 95.  The pure tone threshold 
average in the right ear was 58, and the average in the left ear 
was 68.  Speech discrimination in the right ear was 72 percent 
and 52 percent in the left ear.  There was fair to poor word 
recognition.  The Veteran reported difficulty hearing and 
understanding in all situations.  The examiner noted bilateral 
moderate sensorineural hearing loss sloping to a profound hearing 
loss. 

On VA psychiatric examination in August 2008, the Veteran 
complained of combat-related nightmares once a week, distressing 
and intrusive recollections of the war, avoidance of stimuli, 
difficulty sleeping, exaggerated startle response, feelings of 
guilt, and diminished interest in significant activities.  The 
examiner diagnosed combat-related PTSD and assigned a GAF score 
of 68.  The examiner noted mild to moderate difficulty in social 
and occupational function.  There was reduced reliability and 
productivity due to PTSD, mainly due to the Veteran's 
preoccupation with memories of the war, which made it difficult 
for the Veteran to speedily follow instructions.  On VA general 
medical examination in May 2009, the examiner noted symptoms of 
anxiety and depression.  

In a November 2010 statement, a VA clinician reported that the 
Veteran was undergoing mental health outpatient treatment.  The 
clinician described an increase in the severity of the Veteran's 
PTSD symptomatology.  In the previous month, reported symptoms 
included nightmares four to five times per week, six significant 
anxiety reactions, four to five episodes of physical reactions to 
related to traumatic memories, increased intrusive memories, 
social isolation, irritability with daily outbursts of anger, 
trouble concentrating, hypervigilance, and exaggerated startle 
response.   
 
On physical examination in July 2008, the Veteran complained of 
bilateral hand numbness and pain, worsened by driving.  The 
Veteran also related constant moderate pain and burning in the 
feet while standing and walking, along with hyperhydrosis.  The 
examiner noted brownish red pigmentation at the lower extremities 
to his ankles, as well as onychomycosis.  The examiner diagnosed 
degenerative arthritis of the hands, bilaterally.  

On VA general medical examination in May 2009, the Veteran 
complained of inability to work primarily due to his service-
connected bilateral foot disability, bilateral hand disability, 
and hearing problems.  The Veteran's condition was noted as 
progressively worse.  The Veteran complained of pain the heels 
and forefoot, as well as a burning sensation on weight bearing.  
He was unable to walk long distances and would ride his bike most 
of the time.  He also related bilateral hand pain.  The examiner 
diagnosed degenerative joint disease of the feet, residuals of a 
cold injury, stable; degenerative joint disease of the hands with 
deformity at the PIPJ; no otitis media, and impacted cerumen, 
bilaterally.  The examiner opined that the Veteran's service-
connected disabilities; degenerative arthritis of the hands and 
feet, residuals of a cold injury, and a history of otitis media, 
were less likely than not productive of impairment with respect 
to physical and sedentary activity.  The examiner based the 
opinion on the fact that the Veteran's treatment records did not 
show active treatment for those conditions, and the Veteran had 
been retired since 1988, and had not been looking for employment.  
The examiner noted that objective findings did not show severe 
impairment that would prevent the individual from performing any 
job or employment requiring physical and sedentary activity.   

In a private statement in July 2009, Dr. P.L., the Veteran's 
treating physician,  following a review of the Veteran's records, 
opined that he considered the Veteran permanently disabled due to 
residuals of a cold injury of the right and left lower 
extremities incurred during service.  Dr. P.L. noted permanent 
tissue deterioration that was progressive and incurable.  Dr. 
P.L. further indicated that in consideration of the Veteran's 
service-connected bilateral foot disability, his age, and other 
medical problems, he did not feel the Veteran could be gainfully 
employed.  

In December 2009, Dr. J.M., the Veteran's podiatrist, indicated 
that the Veteran's current debilitating condition was primarily 
residuals of past cold injuries to the feet.  Dr. J.M. noted that 
the Veteran's inability to function normally was understandable 
due to permanent tissue destruction.  Dr. J.M. indicated that the 
Veteran's bilateral foot condition had worsened in recent years, 
and it was incurable and progressive.  Based on that finding, Dr. 
J.M. opined that it would be unreasonable to expect that the 
Veteran could obtain and maintain gainful employment, and he 
should instead be considered permanently disabled.  An attached 
EMG report disclosed bilateral medial and left plantar sensory 
neuropathy and bilateral superficial peroneal neuropathy.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board recognizes that the May 2009 VA examiner opined that 
the Veteran's service-connected disabilities; degenerative 
arthritis of the hands and feet, residuals of a cold injury, and 
a history of otitis media, were less likely than not productive 
of impairment with respect to physical and sedentary activity.  
That examiner based the opinion on the fact that the Veteran's 
treatment records did not show active treatment for those 
conditions, and a finding that the Veteran had not searched for 
employment since retiring.  Nevertheless, the Board considers it 
significant that, in rendering the opinion, the examiner only 
listed some of the Veteran's service-connected disabilities as a 
basis for the opinion, and failed to consider the Veteran's 
ability to work in light of all his service-connected 
disabilities, to include PTSD, bilateral hearing loss, and 
tinnitus.  The Board considers it significant that, in rendering 
the opinion, the examiner did not provide an opinion as to 
whether his service-connected disabilities collectively prevent 
him from obtaining and maintaining gainful employment.  

Moreover, the examiner's finding that objective evidence did not 
show severe impairment that would prevent the Veteran from 
performing any job or employment requiring physical and sedentary 
activity, is inconsistent with other evidence of record, to 
include medical reports from Drs. P.L. and J.M., and the 
Veteran's credible statements regarding the severity of his 
service-connected disabilities.  The Board notes that the Veteran 
has provided competent and credible statements that 
symptomatology related to service-connected disabilities, to 
include the inability to stand for more than an hour and hearing 
problems, collectively limits his ability to engage in gainful 
employment.  Finally, while the VA examiner found the Veteran 
capable of performing any job or employment requiring physical 
and sedentary activity, the examiner failed to offer specific 
examples of jobs the Veteran could perform in light of the 
service-connected disabilities.  

In light of the Veteran's level of education, his long history of 
employment as a steamfitter that required prolonged and strenuous 
standing, climbing, walking, reaching, lifting and occasionally 
working in cramped or uncomfortable positions, and the lack of 
evidence of any vocational training or experience in a field that 
requires neither physical exertion nor social contact, the Board 
is unable to determine any substantially gainful occupation that 
the Veteran would be able to follow when his service-connected 
disabilities are jointly considered.  Ferraro v. Derwinski, 1 
Vet. App. 326 (1991). 

The Board finds that the medical opinion of Dr. J.M. in December 
2009, that the Veteran's service-connected bilateral foot 
disorder rendered him unemployable, outweighs the prior findings 
of the VA examiner.  In placing greater weight on the December 
2009 opinion, the Board considers it significant that the opinion 
was rendered by the Veteran's treating podiatrist, and was 
supported by a detailed rationale that was based on a thorough 
examination of the Veteran.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder and 
the Veteran's history, and the thoroughness and detail of the 
opinion).  Additionally, the opinion is supported by other 
medical evidence of record, to include Dr. P.L.'s opinion that 
the Veteran was permanently disabled due to residuals of a cold 
injury of the right and left lower extremities incurred during 
service.  Both physicians described permanent tissue 
deterioration in the Veteran's lower extremities, that was 
progressive and incurable.  Those opinions, in combination with 
the other service-connected disabilities, to include the 
Veteran's bilateral hearing loss, tinnitus, and PTSD, which 
appears to have increased in severity since the most recent VA 
mental health examination, and in light of his occupational and 
educational background, show that overall, the Veteran's service-
connected disabilities render him unable to secure or follow a 
substantially gainful occupation.  

After a review of the evidence, the Board finds that it is at 
least as likely as not that the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  The Board's finding considers 
the Veteran's educational and employment history, and the severe 
level of disability due to hearing loss, cold injury of the lower 
extremities, PTSD, tinnitus, and arthritis of the hands.  In 
combination, those disabilities make it unlikely that the Veteran 
could secure or follow a substantially gainful occupation.  Thus, 
the Board finds that the evidence is at least in equipoise such 
that reasonable doubt may be resolved in favor of the Veteran, 
and a TDIU rating is granted.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).





ORDER

Entitlement to a total disability rating for compensation based 
upon individual unemployability due to service-connected 
disabilities is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


